DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 2, 4-11, 14-20; cancellation of claims 3, 21 and 22; and addition of new claims 23-25 are noted.
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive.
Applicant argues that Funk does not teach or suggest preparing the claimed streams separated from the cracked stream.
This argument is not found persuasive. As discussed in the previous office action, this feature is considered to be taught and/or suggested by the modifying references Xie and Fanget (see paragraphs 20-21 of the office action mailed 29 August 2022).
Applicant argues that one of skill in the art would not consider using only ZSM-5, ZSM-11, ZSM-12, etc. as set forth in column 5 of Schultz, wherein claim 24 uses “consisting of” when describing the catalyst.
This argument is not found persuasive. While the language in claim 24 specifies a catalyst consisting of, the Markush group includes combinations thereof. Given that Schultz discloses a combination of catalysts including species represented in the claimed Markush group, Schultz is considered to read on the new claim. This new claim is addressed in more detail in the rejection which follows. The office further notes that claim 23 includes ZSM-5, which is taught by Xie.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 sets forth the limitation “wherein a catalyst comprises.” It is unclear to which step of claim 1 claim 4 is intending to refer. Which catalyst comprises? The office believes Applicant intended the catalyst of the catalytic cracking step. The claim should be amended to clearly refer back to the catalyst introduced in claim 1.
Claim 14 sets forth the limitation “wherein catalyst comprises.” It is unclear to which step of claim 1 claim 14 is intending to refer. Which catalyst comprises? The office believes Applicant intended the catalyst of the catalytic cracking step. The claim should be amended to clearly refer back to the catalyst introduced in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7-9, 15-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al (US 2014/0357913) in view of Xie et al (WO 2016/192041), Fanget et al (US 2015/0284646) and Schultz et al (US 7,737,317), as evidenced by Petroleum Technology (Vol. 1, BTX Processing).
Xie is cited from the English language equivalent (US 2018/0163147).
Regarding claims 1 and 2, Funk discloses a method for processing full range naphtha comprising:
feeding full range naphtha 8 to a separation unit 10 (see drawing; [0013], straight run naphtha; [0016]);
separating the naphtha, in the separation unit, to produce a light naphtha stream 12 and a heavy naphtha stream 14 (see [0016]);
hydrotreating (HDT) the heavy naphtha stream in a HDT unit 20 to produce a HDT stream 22 (see [0016]);
separating 30 the HDT stream to produce a paraffinic stream comprising normal hydrocarbons in the C5 to C11 range (substantially overlapping the claimed range of C6 to C12 paraffins) (extract stream 32 comprising normal hydrocarbons) and a reformable stream (raffinate stream 34) (see [0016]; [0018]);
reforming 50 the reformable stream to produce an aromatic stream 52 comprising greater than 50 wt% aromatics (see [0019]; Table);
combining the light naphtha stream with the paraffinic stream to produce a combined stream (see [0016]); and
cracking 40 the combined stream to form a cracked stream (see [0016]).
The claimed final boiling point of the full range naphtha is typical of a full range straight run naphtha and is therefore considered to be inherent to the naphtha feed in Funk or, at the very least, is overlapping therewith. The light naphtha comprises C5- hydrocarbons and some C6 hydrocarbons and the heavy naphtha stream comprises C7 and heavier components and some C6 components (see [0017]), thus teaching boiling points in line with those claimed.
The reformable stream in Funk comprises aromatics and naphthene (see [0022]). While Funk does not explicitly disclose the claimed composition, i.e. 40 to 80 wt% aromatics, the claimed composition is not considered to provide a patentably distinguishing feature. A person of ordinary skill in the art would optimize the separation conditions and the corresponding reformable stream composition which provides a reformable stream suitable for the subsequent reforming reaction. Absent a showing of criticality or unexpected results, the composition of the reformable stream, i.e.  the content of aromatics therein, is not considered to patentably distinguish the instant claims over the cited prior art. 
Funk does not explicitly disclose the reforming operating conditions, i.e. temperature and pressure as claimed.
However, the office notes that the claimed operating conditions are in line with what is understood to be typical in the art, as evidenced by Petroleum Technology (see p. 431, 1.2, pressure of 50 to 500 psig (3.45 to 34.5 bar) and temperature of 470 to 530°C). Selection of the claimed temperature and pressure would therefore be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art. 
Funk discloses that the cracking can be steam cracking or catalytic cracking (see [0010]), but does not disclose the specific sequence of cracking steps as claimed.
Xie is directed to a process for converting naphtha in a process combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses:
subjecting a light naphtha stream to catalytic cracking to form a cracked stream (see [0006]; [0018]);
separating the cracked stream to produce a plurality of product streams that include a first stream comprising C2 to C3 paraffins (see [0006]; [0008]); and
steam cracking the first stream to produce (and recover) C2 to C4 olefins, thus including the claimed C2 to C3 olefins (see [0007]; [0010]).
The advantages of the two cracking process are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that the process significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking steps of Xie into the cracking step in the process of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
While Xie discloses only three streams exiting the separator (see Fig. 1; [0008]-[0011], hydrogen/methane, lower alkane, and C6 to C12 hydrocarbons), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). 
It is further noted that all of the claimed hydrocarbon fractions are present in the catalytic cracking effluent of Xie (see Table 4). Separating into multiple product streams and specific determination of the composition of such streams is not considered to patentably distinguish over the prior art and would have been an obvious modification for a person of ordinary skill to implement in Xie, in light of the Fanget reference.
Finally, the office notes that each of the claimed catalysts are typical and well-known for the purpose of carrying out catalytic cracking to produce light olefins (see Shultz: col. 5, lines 15-49, disclosing X-type zeolite, Y-type zeolite, ferrierite, erionite, mordenite, faujasite, ST-5, ZSM-5, ZSM-11, ZSM-12, ZSM-23, ZSM-35, and ZSM-38). Selecting any or a combination of these catalysts amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Recitation of these catalysts is not considered to patentably distinguish over the cited prior art.
Regarding claim 4, Schultz discloses wherein the catalyst comprises active amorphous clay-type catalyst (see col. 5, lines 20-21).
Regarding claim 7, Schultz discloses wherein the catalyst comprises ZSM-48 (see col. 5, lines 43-46).
Regarding claim 8, Schultz discloses wherein the catalyst comprises active amorphous clay-type catalyst (see col. 5, lines 18-21).
Regarding claim 9, the zeolite species disclosed in Schultz are understood to be crystalline molecular sieves.
Regarding claims 15-19, Schultz discloses wherein the catalyst further comprises ZSM-11, ZSM-12, ZSM-23, ZSM-35, and/or ZSM-38 (see col. 5, lines 43-46).
Regarding claims 20 and 23, Funk discloses a system for producing light olefins from a full range naphtha feed comprising (see drawing; [0016]-[0019]):
a separation unit 10 for separating a full range naphtha feed 8 into a light naphtha stream 12 and a heavy naphtha stream 14;
a HDT reactor 20 for HDT the heavy naphtha stream;
a separator 30 for separating the HDT heavy naphtha stream into a paraffins stream 32 and a reformable stream 34;
a reforming unit 50 for reforming the reformable stream; and
a cracking unit 40 for cracking light naphtha and paraffins.
Funk discloses that the cracking unit can be a steam cracker or a catalytic cracker (see [0010]), but does not disclose the specific sequence of cracking reactors as claimed.
Xie is directed to a converting naphtha by combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses (see Fig. 1; [0071]):
a light naphtha catalytic cracking unit (see [0006]; [0018], i.e. in the presence of a catalyst);
a separator for separating catalytically cracked product (see [0006]; [0008]); and
a steam cracker for steam cracking the C2 to C3 paraffin stream (see [0007]; [0010]).
The advantages of this configuration are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that this configuration significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking units of Xie into the system of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
While Xie discloses a stream for light paraffins and a combined stream for light olefins and C6 to C12 hydrocarbons exiting the separator (see Fig. 1; [0008]-[0009]), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams, including at least three, to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). Separating into three (or more streams) is not considered to patentably distinguish over the prior art and would have been an obvious modification for a person of ordinary skill to implement in Xie, in light of the Fanget reference.
Recitation of the system for carrying out “the method of claim 1” and details regarding the composition of the streams are not structurally limiting to the claimed apparatus. See MPEP 2114 & 2115. Insofar as “in the presence of the catalyst” or “the catalytic cracking unit comprises the catalysts” is considered to impart structure, the catalyst species are obvious for the same reasons discussed above with respect to claim 1.
Claims 5, 6, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie, Fanget, and Schultz, as applied to the claims above, in further view of Al-Alloush et al (US 2010/0230324).
Regarding claims 5, 6, 10, 11 and 14, the office notes that  germanium and gallium are well-known in the art as components of a catalyst for carrying out catalytic cracking (see Al-Alloush: [0051], which discloses that germanium and gallium can advantageously be included as promoter metal(s) in an FCC catalyst). Including either or both of germanium and gallium as promoter components to the catalyst in the process of Funk in view of Xie, Fanget, and Schultz would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention in order to enhance the catalytic activity by inclusion of a promoter component.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie and Fanget, as evidenced by Petroleum Technology.
Regarding claim 24, Funk discloses a method for processing full range naphtha comprising:
feeding full range naphtha 8 to a separation unit 10 (see drawing; [0013], straight run naphtha; [0016]);
separating the naphtha, in the separation unit, to produce a light naphtha stream 12 and a heavy naphtha stream 14 (see [0016]);
hydrotreating (HDT) the heavy naphtha stream in a HDT unit 20 to produce a HDT stream 22 (see [0016]);
separating 30 the HDT stream to produce a paraffinic stream comprising normal hydrocarbons in the C5 to C11 range (substantially overlapping the claimed range of C6 to C12 paraffins) (extract stream 32 comprising normal hydrocarbons) and a reformable stream (raffinate stream 34) (see [0016]; [0018]);
reforming 50 the reformable stream to produce an aromatic stream 52 comprising greater than 50 wt% aromatics (see [0019]; Table);
combining the light naphtha stream with the paraffinic stream to produce a combined stream (see [0016]); and
cracking 40 the combined stream to form a cracked stream (see [0016]).
The claimed final boiling point of the full range naphtha is typical of a full range straight run naphtha and is therefore considered to be inherent to the naphtha feed in Funk or, at the very least, is overlapping therewith. The light naphtha comprises C5- hydrocarbons and some C6 hydrocarbons and the heavy naphtha stream comprises C7 and heavier components and some C6 components (see [0017]), thus teaching boiling points in line with those claimed.
The reformable stream in Funk comprises aromatics and naphthene (see [0022]). While Funk does not explicitly disclose the claimed composition, i.e. 40 to 80 wt% aromatics, the claimed composition is not considered to provide a patentably distinguishing feature. A person of ordinary skill in the art would optimize the separation conditions and the corresponding reformable stream composition which provides a reformable stream suitable for the subsequent reforming reaction. Absent a showing of criticality or unexpected results, the composition of the reformable stream, i.e.  the content of aromatics therein, is not considered to patentably distinguish the instant claims over the cited prior art. 
Funk does not explicitly disclose the reforming operating conditions, i.e. temperature and pressure as claimed.
However, the office notes that the claimed operating conditions are in line with what is understood to be typical in the art, as evidenced by Petroleum Technology (see p. 431, 1.2, pressure of 50 to 500 psig (3.45 to 34.5 bar) and temperature of 470 to 530°C). Selection of the claimed temperature and pressure would therefore be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art. 
Funk discloses that the cracking can be steam cracking or catalytic cracking (see [0010]), but does not disclose the specific sequence of cracking steps as claimed.
Xie is directed to a process for converting naphtha in a process combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses:
subjecting a light naphtha stream to catalytic cracking to form a cracked stream, wherein the catalytic cracking is performed in the presence of ZSM-5 (see [0006]; [0018]);
separating the cracked stream to produce a plurality of product streams that include a first stream comprising C2 to C3 paraffins (see [0006]; [0008]); and
steam cracking the first stream to produce (and recover) C2 to C4 olefins, thus including the claimed C2 to C3 olefins (see [0007]; [0010]).
The advantages of the two cracking process are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that the process significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking steps of Xie into the cracking step in the process of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
While Xie discloses only three streams exiting the separator (see Fig. 1; [0008]-[0011], hydrogen/methane, lower alkane, and C6 to C12 hydrocarbons), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). 
It is further noted that all of the claimed hydrocarbon fractions are present in the catalytic cracking effluent of Xie (see Table 4). Separating into multiple product streams and specific determination of the composition of such streams is not considered to patentably distinguish over the prior art and would have been an obvious modification for a person of ordinary skill to implement in Xie, in light of the Fanget reference.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie and Fanget, as applied to claim 24, in further view of Schultz.
Regarding claim 25, the office notes that each of the claimed catalysts are typical and well-known for the purpose of carrying out catalytic cracking to produce light olefins (see Shultz: col. 5, lines 15-49, disclosing active amorphous clay-type catalyst, crystalline molecular sieves, ferrierite, erionite, mordenite, faujasite, ST-5, ZSM-5, ZSM-11, ZSM-12, ZSM-23, ZSM-35, ZSM-38 and ZSM-48). Selecting any or a combination of these catalysts amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Recitation of these catalysts is not considered to patentably distinguish over the cited prior art (note that the first and second components of Schultz read on the language “the catalyst consists of”, given that the first component includes amorphous clay, mordenite, and faujasite species and the second component includes ferrierite, ST-5, ZSM-11, ZSM-12, ZSM-23, ZSM-35, ZSM-38, and ZSM-48 species, i.e. including “combinations thereof” as set forth in the claim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772